United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         October 7, 2005
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 05-20182
                          Summary Calendar



MARTIN BANDA,

                                     Plaintiff-Appellant,

versus


FEDERAL EXPRESS CORPORATION, INC.

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         Houston Division
                       --------------------
                     (USDC No. 4:02-CV-1626)


Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     On May 8, 2002, Martin Banda (“Plaintiff”) filed his original

complaint against Federal Express Corporation (“Fed Ex”) seeking

recovery for “national origin discrimination.” On August 19, 2003,

the district court granted partial summary judgment to Fed Ex on

various of the claims asserted by Plaintiff.   On March 3, 2004, the

district court granted partial summary judgment to Fed Ex on

additional grounds asserted by Plaintiff. On February 3, 2005, the

district court granted Fed Ex’s third motion for summary judgment

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 05-20182
                                -2-

on the basis of judicial estoppel.    That order disposed of all

claims of Plaintiff.   Plaintiff appealed from the final judgment

entered on February 3, 2005.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. For the reasons stated

by the district court in its Memorandum and Order entered February

3, 2005, we affirm the final judgment entered contemporaneously

therewith, dismissing all of Plaintiff’s claims with prejudice.

     AFFIRMED.